Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant recites a sealing device for a railway where the sealing device is inserted into a housing that extends between a side face of a rail and a side wall of a slot in the ground to receive and house the rail. The sealing device is V-shaped in cross section and inserted in the housing under stress and expands to contact the side wall on one side and the side face of the rail on the opposite side. The sealing device is fixed in the housing between the wall and the rail with a fastening putty. 
The prior art made of reference, taken singularly or in combination, does not adequately show the features of the instant invention as described above. Specifically the prior art does not show the sealing device to have the same V-shaped crops sectional profile nor does the insert of the prior art contact both the rail and the side wall of the housing. The prior art also makes no mention of a sealing putty used to secure the sealing device in the housing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
March 16, 2021